Citation Nr: 0930904	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia, for the period 
on and after June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1984 and from November 1986 to September 1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
October 2005 for additional development.

In January 2007, the Board issued a decision which denied the 
claims on appeal.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2008, the Court set 
aside the Board's January 2007 decision and remanded the 
matter for further adjudication.  Based on the Court's 
decision, the appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

As noted above, in a November 2008 Order, the Court vacated 
the August 2004 Board decision and remanded the claims for 
readjudication.  One of the bases for this Order was that the 
April 2006 VA medical examination report on which the Board 
relied was not adequate for rating purposes and did not meet 
the requirements of the October 2005 Board remand.  The Court 
specifically emphasized that the April 2006 VA medical 
examination report did not address whether the Veteran's 
claimed left knee disorder was related to his 
service-connected right knee chondromalacia and did not 
adequately document the severity of the right knee 
chondromalacia.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.	The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination to determine the etiology 
of any left knee disorder found and the 
current severity of his service-
connected right knee disability.  This 
examination must be conducted by a 
physician, not a nurse practitioner.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
must be conducted, including a thorough 
orthopedic examination of the left and 
right knees.  The examiner must record 
pertinent complaints, symptoms, and 
clinical findings, to include whether 
instability exists, and if so, to what 
degree.  The orthopedic examiner must 
conduct range of motion studies on both 
knees, to specifically include flexion 
and extension.  If there is clinical 
evidence of pain on motion, the 
orthopedic examiner must indicate the 
degree of motion at which such pain 
begins.  The examiner must also state 
whether there is dislocated or removed 
semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum of 
either knee.  Then, after reviewing the 
Veteran's complaints and medical 
history, the orthopedic examiner must 
render an opinion as to the extent to 
which the Veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective 
evidence of loss of functional use can 
include the presence or absence of 
muscle atrophy and/or the presence or 
absence of changes in the skin 
indicative of disuse due to a knee 
disorder.  The examiner must also 
provide an opinion on whether the 
Veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
left and right knee pathology.  
Finally, the examiner must provide an 
opinion as to whether any left knee 
disorder found is related to military 
service or to a service-connected 
disability, to specifically include the 
service-connected right knee 
disability.  In providing this opinion, 
the examiner must specifically discuss 
he Veteran's in-service left knee 
complaints, explain why they are or are 
not evidence of an in-service etiology.  
A complete rationale for all opinions 
must be provided.  If any opinion 
cannot be provided without resort to 
speculation, the examiner must 
specifically state this.  The report 
prepared must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



